Exhibit 10.3

 

November 15, 2007

 

Adam Wergeles

1703 Dewey Street

Santa Monica, CA 90405

 

Dear Adam:

 

I am pleased to extend to you an offer of employment with ReachLocal, Inc. (the
"Company") as General Counsel. In this capacity, you will be reporting to the
Company's Chief Executive Officer. With your talent and experience, we look
forward to you joining ReachLocal, Inc. Now, let me clarify the following
important points:

 

 

•

Effective Date: Your effective date will be the later of December 3, 2007 or the
successful conclusion of each of the following events: (i) Completion of a
background check as detailed below; (ii) Approval of this offer of employment by
the Company's Board of Directors.

 

 

•

Compensation: The Company will pay you a base salary at the rate of $225,000 per
year ("Base Salary''), payable in accordance with the Company's normal payroll
procedures.

 

 

•

Management Bonus: In the event the Company and its Board of Directors approves a
bonus plan for the executive management team, you will be included in said plan.

 

 

•

Stock Options: Upon your acceptance of this letter, the Board of Directors has
granted to you an incentive stock option to purchase 150,000 shares of Common
Stock of the Company (post-2006 stock split), representing as of the date of
this letter approximately 0.6% of the total outstanding capital stock of the
Company, on a fully diluted basis, with an exercise price of the fair market
value of the Common Stock of the Company at the time of the next Board of
Directors meeting determining the pricing of Company options. Such option shalt
be subject to the terms and conditions of the Company's Stock Option Plan and
related Stock Option Agreement. The stock options will vest according to the
following schedule: 25% will vest twelve (12) months following your Effective
Date. The remaining 75% will vest in equal increments on a monthly basis over
the next thirty-six (36) months. In the event of a termination of your
employment relationship with the Company (or any successor thereto) (i) by the
Company (or such successor) without Cause (as defined below) or (ii) by you for
Good Reason (as defined below), an additional 1/4th of the unvested shares shall
accelerate their vesting (or all remaining shares, if less than 1/4th of the
shares remaining to be vested). In the event of a termination of your services
to the Company (or any successor thereto) by the Company (or such successor)
without Cause within six months following a Change of Control (as defined below)
all remaining shares shall immediately vest.

 

 

•

"Change of Control" shall mean a merger or consolidation of the Company with or
into another corporation, entity or person, or the sale of all or substantially
all of the Company's assets to another corporation, entity or person, where
after such merger, consolidation or sale of assets, less than 50% of the capital
stock or equity interests in such other corporation, entity or person are owned
by persons who owned the capital stock of the Company immediately before such
merger, consolidation or sale of assets; provided, however, that neither a
transaction whoso sole purpose is to change the state of the Company's
incorporation nor an equity financing or series of related transactions in which
the Company is the surviving corporation shall constitute a "Change of Control."

 

 
 

--------------------------------------------------------------------------------

 

 

 

•

"Cause" will exist if you are terminated by the Company for any of the following
reasons: (i) your willful failure to substantially perform your duties and
responsibilities to the Company, (ii) Your commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused
material injury to the Company, (iii) unauthorized use or disclosure by you of
any proprietary information or trade secrets of the Company or any other party
to which you owe an obligation of nondisclosure as a result of his relationship
with the Company, (iv) your willful material breach of any of your obligations
under any written agreement or covenant With the Company, or (v) conviction of,
or plea of "guilty" or "no contest" to, a felony under the laws of the United
States or any state thereof, to the material detriment of the Company.

 

 

•

"Good Reason" shall mean (i) a material diminution in your title, authority or
responsibility with the Company; provided, that neither a mere change in title
alone nor reassignment following a Change of Control to a position that is
substantially similar to the position held prior to the Change of Control shall
constitute a material diminution in authority or responsibility, (ii) a
reduction in your then-current base salary by at least 15%; provided, that an
across-the-board reduction in salary level of all other employees or consultants
in positions similar to yours by the same percentage amount as part of a general
salary level reduction shall not constitute "Good Reason," (iii) a material
breach by the Company of any employment or consulting agreement with you or (iv)
relocation of your primary place of work by the Company by more than 40 miles.

 

 

•

Benefits: As an employee, you will be entitled to participate in a
Company-sponsored medical and dental plan. Coverage under these plans begins the
first day of the first month after thirty (30) days following that of your
Effective date.

 

 

•

Termination: (a) Should the Company choose to terminate your employment for any
reason other than Cause (see above), then the Company will provide the
following:

 

(i)

the Company will continue to pay you your Base Salary for a period of six (6)
months following the termination of your employment. Your Base Salary will be
paid at the rate in effect at the time of the termination of your employment and
in accordance with the Company's standard payroll procedures.

The Company will pay your monthly premium under COBRA until the earlier of the
close of the six-month period following the termination of your employment or
the expiration of your continuation coverage under COBRA.

No severance benefits will be paid unless you (a) sign a general release of
claims of all known and unknown claims that you may then have against the
Company or persons affiliated with the Company and (b) have returned all
requested Company property.

 

(b) Should the Company choose to terminate your employment for Cause (see
above), then the Company will pay you only the compensation, benefits and
expense reimbursements that you have canned under this Agreement before the
effective date of the termination.

 

 

•

Other: Your offer of employment is contingent upon the satisfaction of a)
Verification of information signed and submitted in connection with the
Protection One Employment Application and b) Completion of a background check
that includes criminal investigation. (Conviction of a crime is not an automatic
bar to employment. Factors such as the nature and gravity of the crime, the
length of time passed since the conviction and/or completion of any sentence and
the nature of the job for which you have been offered will be considered.) For
purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. You will also be required to sign the Company's Employment,
Confidential Information, and Invention Assignment Agreement. Such documentation
must be provided to us within three (3) business days of your date of hire, or
our employment relationship with you may be terminated. Furthermore, in your
work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have any obligation of confidentiality. You agree that
you will not bring onto Company premises any unpublished documents or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality. During our discussions about your proposed job duties, you
assured the Company that you would be able to perform those duties within these
guidelines.

 

 
 

--------------------------------------------------------------------------------

 

 

To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to Zorik Gordon within three
(3) business days of this letter's date. This letter may not be modified or
amended except by a written agreement, signed by the Company and by you.

 

We look forward to working with you.

 

 

Sincerely,

 

ReachLocal, Inc.

 

/s/ Zorik Gordon                                                 

Zorik Gordon

Chief Executive Officer

 

I hereby accept employment with ReachLocal, Inc. on the terms set forth in this
offer letter. I acknowledge that this letter, along with the agreement relating
to proprietary rights between myself and the Company, set forth the terms of my
employment with ReachLocal, Inc. and supersede any prior representations or
agreements, whether written or oral. I acknowledge that no promises,
representations or commitments have been made to me concerning my employment
with Reach Local, Inc. other than those set forth in this offer letter.

 

 

ACCEPTED AND AGREED TO this 16th day of November 2007:

 

 

 

/s/ Adam Wergeles                                         

Adam Wergeles

 

 
 

--------------------------------------------------------------------------------

 

 

February 22, 2010

 

Adam Wergeles

21700 Oxnard Street, Suite 1600

Woodland Hills, CA 91367

 

Dear Adam:

 

Reference is hereby made to your employment offer letter with ReachLocal, Inc.
(the “Company”), dated as of November 15, 2007 (the “Employment Letter”). For
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, you and the Company have mutually agreed to amend certain
provisions of the Employment Letter as set forth herein.

 

Accordingly, effective as of the date first written above, the Employment Letter
is hereby amended as follows:

 

1.     The language under the heading “Compensation” in the Employment Letter is
hereby deleted in its entirety and replaced with the following language:

 

“Company will pay you a base salary at the rate of $265,000 per year (“Base
Salary”), payable in accordance with the Company’s normal payroll procedures.
Your Base Salary may be increased from time to time by the Company in its sole
discretion.”

 

2.     The language under the heading “Stock Options” in the Employment Letter
is hereby deleted in its entirety and replaced with the following language:

 

“In connection with the execution of your Employment Letter, the Board of
Directors granted to you an incentive stock option to purchase 150,000 shares of
Common Stock of the Company (post-2006 stock split), representing as of the date
of your Employment Letter approximately 0.6% of the total outstanding capital
stock of the Company, on a fully diluted basis, with an exercise price per share
equal to the fair market value of the Common Stock of the Company on the date of
grant. Such option is subject to the terms and conditions of the Company’s 2004
Stock Option Plan and the related Notice of Stock Option Grant and Stock Option
Agreement, and will be subject to accelerated vesting as set forth in the
Severance Policy (as defined below).”

 

3.     The language under the heading “Termination” in the Employment Letter is
hereby deleted and replaced with the following language:

 

“You will be eligible to participate in the Company’s Change in Control and
Severance Policy for Senior Management, as amended from time to time (“Severance
Policy”), a copy of which is attached hereto as Exhibit A, as a Group B
Participant. Capitalized terms used in this offer letter without definition will
have the meanings set forth in the Severance Policy.”

 

Except as set forth herein, the Employment Letter shall remain in full force and
effect.

 

 
 

--------------------------------------------------------------------------------

 

 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to the Company. Please retain one fully-executed
original for your files.

 

 

 

 

Sincerely,

ReachLocal, Inc.

 

 

 

By: /s/ Zorik Gordon                                      

Name: Zorik Gordon          

Title: CEO

 

 

 

Accepted, Acknowledged and Agreed,

this 22 day of February, 2010.

 

 

 

/s/ Adam Wergeles                            

Adam Wergeles

 